UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE

UNITED STATES OF AMERICA )

)
v. ) NO. 3:19-CR-211-1-TWP-DCP

)
GARY THOMAS HILL )

)

ORDER

Magistrate Judge C. Clifford Shirley, Jr. filed a report and recommendation,
recommending that the Court: (1) find that the plea hearing in this case could not be further
delayed without serious harm to the interests of justice; (2) grant Defendant’s motion to
withdraw his not guilty plea to Count One of the Indictment; (3) accept Defendant’s plea
of guilty to Count One of the Indictment, that is, conspiracy to distribute 50 grams or more
of methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled
substance, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A); (4) adjudicate
Defendant guilty of the charges set forth in Count One of the Indictment; and (5) find that
Defendant shall remain in custody until sentencing in this matter [D. 50]. Neither party
filed a timely objection to the report and recommendation. After reviewing the record, the
Court agrees with the magistrate judge’s report and recommendation. Accordingly, the
Court ACCEPTS and ADOPTS the magistrate judge’s report and recommendation [D.

50] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

1

Case 3:19-cr-00211-TWP-DCP Document 60 Filed 10/26/20 Page 1lof2 PagelD #: 183
(1) As set forth on the record, Defendant’s plea hearing could not be further
delayed without serious harm to the interests of justice;

(2) Defendant’s motion to withdraw his not guilty plea to Count One of the
Indictment is GRANTED;

(3) Defendant’s plea of guilty to Count One of the Indictment, that is, conspiracy
to distribute 50 grams or more of methamphetamine, its salts, isomers, and salts of its
isomers, a Schedule II controlled substance, in violation of 21 U.S.C. §§ 846, 841(a)(1),
and 841(b)(1)(A), is ACCEPTED;

(4) Defendant is hereby ADJUDGED guilty of the charges set forth in Count
One of the Indictment;

(5) Defendant SHALL REMAIN in custody until sentencing in this matter,
which is scheduled to take place on December 8, 2020 at 1:00 p.m. in Knoxville,
Tennessee before the Honorable Thomas W. Phillips, Senior United States District Judge.

SO ORDERED.

s/ Thomas W. Phillips
Senior United States District Judge

Case 3:19-cr-00211-TWP-DCP Document 60 Filed 10/26/20 Page 2 of2 PagelD #: 184
